Name: 2002/161/EC: Commission Decision of 22 February 2002 approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and the emergency vaccination against classical swine fever in feral pigs in Rhineland-Pfalz and Saarland (Text with EEA relevance) (notified under document number C(2002) 617)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  regions of EU Member States;  natural environment
 Date Published: 2002-02-23

 Avis juridique important|32002D01612002/161/EC: Commission Decision of 22 February 2002 approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and the emergency vaccination against classical swine fever in feral pigs in Rhineland-Pfalz and Saarland (Text with EEA relevance) (notified under document number C(2002) 617) Official Journal L 053 , 23/02/2002 P. 0043 - 0044Commission Decisionof 22 February 2002approving the plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and the emergency vaccination against classical swine fever in feral pigs in Rhineland-Pfalz and Saarland(notified under document number C(2002) 617)(Only the German text is authentic)(Text with EEA relevance)(2002/161/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), Article 20(1) and Article 25(3) thereof,Whereas:(1) Classical swine fever was confirmed in the feral pig population in Rhineland-Pfalz, Germany, in 1999.(2) By means of Decision 1999/335/EC(2), the Commission approved the plan presented by Germany for the eradication of classical swine fever in feral pigs in Rhineland-Pfalz.(3) Despite the measures so far adopted, the disease has continued to spread and has also been confirmed in the feral pig population in Saarland. Outbreaks of classical swine fever have also occurred in pig holdings in Rhineland-Pfalz in 2001 and 2002, probably related with the disease in feral pigs.(4) In accordance with Articles 16 and 20 of Directive 2001/89/EC, German authorities have submitted plans for the eradication of classical swine fever in feral pigs in Saarland and for an emergency vaccination of the feral pigs in Rhineland-Pfalz and Saarland.(5) German authorities have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral baits.(6) In this context vaccination of feral pigs is considered to be an effective tool to supplement other disease control measures.(7) The submitted plans have been examined and found to comply with the provisions of Directive 2001/89/EC.(8) It is appropriate to establish further detailed conditions on trade of live pigs and certain pig products from the areas of Germany in which the evolution of the disease will probably be influenced by the vaccination.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland is hereby approved.Article 2The plans submitted by Germany for emergency vaccination of feral pigs in Rhineland-Pfalz and Saarland are hereby approved.Article 31. Germany shall ensure that no live pigs, porcine semen, ova or embryos of swine are dispatched from the areas described in the Annex.2. However, Germany may grant derogations to the prohibitions established in paragraph 1 for consignments of pigs, porcine semen, ova or embryos of swine to be dispatched to other areas of Germany, provided that no pigs, porcine semen, ova or embryos of swine are then dispatched from the holding of destination to any other further destination outside Germany for a 30-day period after the introduction of pigs or the use of the semen, ova or embryos in the recipient sows.Article 41. The health certificate provided for in Council Directive 64/432/EEC(3) accompanying pigs dispatched from Germany must be completed by the following: "Animals in accordance with Commission Decision 2002/161/EC".2. The health certificate provided for in Council Directive 90/429/EEC(4) accompanying boar semen dispatched from Germany must be completed by the following: "Semen in accordance with Commission Decision 2002/161/EC".3. The health certificate provided for in Commission Decision 95/483/EC(5) accompanying embryos and ova of swine dispatched from Germany must be completed by the following: "Embryos/ova(6) in accordance with Commission Decision 2002/161/EC."Article 5Germany shall ensure that all feral pigs found dead or shot in the area described in the Annex are removed in accordance with Article 16(3)(k) of Directive 2001/89/EC.Article 6Germany shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Articles 1 and 2 from the date of adoption of this Decision.Article 7This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 22 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 126, 20.5.1999, p. 21.(3) OJ 121, 29.7.1964, p. 1977/64.(4) OJ L 224, 18.8.1990, p. 62.(5) OJ L 275, 18.11.1995, p. 30.(6) Delete as appropriate.ANNEXRhineland-PfalzThe Kreise: Ahrweiler, Bernkastel-Wittlich, Birkenfeld, Bitburg-Pruem, Cochem-Zell, Daun, Mayen-Koblenz, Stadt Koblenz, Stadt Trier.In the Kreis Kusel: Reichweiler, Pfeffelbach, Thallichtenberg, KÃ ¶rborn, Dennweiler-Frohnbach, Oberalben, Ulmet, Rathsweiler, Niederalben, Homberg.In the Kreis Birkenfeld: verbandsfr. Gemeinde Idar-Oberstein, Mackenrodt, Hettenrodt, Kirchweiler, Veitsrodt, Herborn, MÃ ¶rschied, Weiden, Oberhosenbach, Wickenrodt, Sonnschied.In the Kreis Bad Kreuznach: Bruschied, Schneppenbach, Hennweiler, Kellenbach, KÃ ¶nigsau, Schwarzerden, Staatswald Entenpfuhl, Winterbach.In the Kreis Rhein-HunsrÃ ¼ck: Riesweiler, Argenthal, Schnorbach, MÃ ¶rschbach, RheinbÃ ¶llen.In the Kreis Mainz-Bingen: Breitscheid, Stadt Bacharach.In the Kreis Trier-Saarburg: Taben-Rodt, Kastel-Staadt, Serrig, Stadt Saarburg, Ayl, Kanzem, Stadt Konz, Wasserliesch, Oberbillig.SaarlandIn the Kreise Merzig-Wadern: Mettlach, Merzig, Beckingen, Losheim, Weiskirchen, Wadern.In the Kreis Saarlouis: Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz, Saarlouis.In the Kreis Sankt Wendel: Nonnweiler, Nohfelden, Tholey.NorthRhine-WestfalenIn the Kreis Euskirchen: Dahlem and Blankenheim.